Title: To George Washington from Alexander Hamilton, 24 March 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir
                            Philadelphia March 24th 1783
                        
                        Your Excellency will before this reaches you have received a letter from the Marquis De la Fayette informing
                            you that the preliminaries of peace between all the belligerent powers have been concluded—I congratulate your Excellency
                            on this happy conclusion of your labours—It now only remains to make solid establishments within to perpetuate our union
                            to prevent our being a ball in the hands of European powers bandied against each other at their pleasure—in fine to make
                            our independence truly a blessing: This it is to be lamented will be an arduous work, for to borrow a figure from
                            mechanics, the centrifugal is much stronger than the centripetal force in these states—the seeds of disunion much more
                            numerous than those of union.
                        I will add that Your Excellency’s exertions are as essential to accomplish this end as they have been to
                            establish independence—I will upon a future occasion open myself upon this subject.
                        Your conduct in the affair of the officers is highly pleasing here—The measures of the army are such as I
                            could have wished them and will add new lustre to their character as well as strengthen the hands of Congress. I am with
                            great truth & respect Yr Excellencys Most Obed. ser.
                        
                            A. Hamilton
                        
                    